       Case 7:18-cv-12327-PMH-AEK Document 60 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Onkar Singh, on his own behalf and on behalf of
others similarly situated,

                                   Plaintiff,                    ORDER

                 -against-                                       18 Civ. 12327 (PMH)(AEK)

JGAJ Petroleum, Inc., d/b/a 310 Broadway Mobil,
et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        Defendants’ letter motion to stay discovery (ECF No. 57) is GRANTED, and the current

deadlines for completion of discovery shall be held in abeyance pending resolution of Plaintiff’s

counsel’s anticipated motion to withdraw as counsel.

        If circumstances change and Plaintiff complies with his obligation to verify his

interrogatory responses, Plaintiff’s counsel is directed to inform the Court by letter, filed on

ECF, on the same day that he receives the signed the verification so that a revised discovery

schedule can be put in place.

        No pre-motion conference is necessary for Plaintiff’s counsel’s anticipated motion to

withdraw as counsel. See ECF No. 56. Plaintiff’s counsel is directed to file his motion to

withdraw on or before January 8, 2021. As part of this submission, Plaintiff’s counsel is

ordered to consult with Plaintiff and include in the motion papers a statement regarding whether

Plaintiff wishes to continue to prosecute this action. Should Defendants wish to file any

response to the motion to withdraw, that response must be filed on or before January 15, 2021.

No replies from Plaintiff’s counsel will be accepted for this motion.
      Case 7:18-cv-12327-PMH-AEK Document 60 Filed 12/08/20 Page 2 of 2




       A telephonic status conference is hereby scheduled for Tuesday, January 25, 2021 at

11:00 a.m. for a bench ruling on Plaintiff’s counsel’s motion to withdraw as counsel. Plaintiff

must attend this telephonic conference. If Plaintiff does not attend the telephonic conference, the

case may be dismissed for failure to prosecute.

       To access the teleconference, please follow these directions: (1) dial the meeting number:

(877) 336-1831; (2) enter the access code: 2751700#; and (3) press pound (#) to enter the

teleconference as a guest. Should counsel experience any technical issues with the

teleconferencing system, please contact Chambers at (914) 390-4070.

       Plaintiff’s counsel must ensure that Plaintiff receives a copy of this order.

Dated: December 8, 2020
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge
